Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 1 of 18 Page ID #:1




  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
  2     Including Professional Corporations
    DAVID A. SCHWARZ (Cal. Bar No. 159376)
  3 dschwarz@sheppardmullin.com
    JAY T. RAMSEY (Cal. Bar No. 273160)
  4 jramsey@sheppardmullin.com
    ALEXANDRA M. JACKSON (Cal. Bar No. 327689)
  5 ajackson@sheppardmullin.com
    1901 Avenue of the Stars, Suite 1600
  6 Los Angeles, California 90067-6055
    Telephone: 310.228.3700
  7 Facsimile: 310.228.3701
  8 LAW OFFICE OF MARK W.                        CENTER FOR INDIVIDUAL RIGHTS
    BUCHER                                       Michael E. Rosman
  9 Mark William Bucher (Cal. Bar                rosman@cir-usa.org
    No. 210474)                                  1100 Connecticut Ave., NW, Suite 625
 10 markb@calpolicycenter.org                    Washington, DC 20036
    18002 Irvine Blvd Ste 108                    Telephone: 202.833.8400
 11 Tustin, CA 92780-3321                        Facsimile: 202.833.8401
    Telephone: 714.573.2201                      (pro hac vice application forthcoming)
 12 Facsimile: 714.573.2297
 13 Attorneys for Plaintiffs
    Jeffrey I. Barke, Ed Sachs, Laura Ferguson,
 14 Jim Reardon, Leighton Anderson,
    Phillip Yarbrough, and Rodger Dohm
 15
 16                             UNITED STATES DISTRICT COURT
 17                            CENTRAL DISTRICT OF CALIFORNIA
 18
 19 Jeffrey I. Barke, Ed Sachs, Laura            Case No. 8:20-cv-00358
    Ferguson, Jim Reardon, Leighton
 20 Anderson, Phillip Yarbrough, and
    Rodger Dohm,                                 COMPLAINT FOR
 21                                              DECLARATORY AND
                  Plaintiffs,                    INJUNCTIVE RELIEF FOR
 22                                              VIOLATION OF U.S. CONST.,
           v.                                    AMEND. I.
 23
    Eric Banks, Erich Shiners, Arthur A.
 24 Krantz, and Lou Paulson, in their
    official capacities as members of the
 25 California Public Employment
    Relations Board (“PERB”); and J. Felix
 26 De La Torre, in his official capacity as
    General Counsel of PERB,
 27
                  Defendants.
 28

                                               -1-
      SMRH:4849-6757-7524.10                                                  COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 2 of 18 Page ID #:2




  1            Plaintiffs, Jeffrey I. Barke; Ed Sachs; Laura Ferguson; Jim Reardon; Leighton
  2 Anderson; Phillip Yarbrough; and Rodger Dohm (“Plaintiffs”), allege and aver as
  3 follows:
  4                                         INTRODUCTION
  5            1.       This is a constitutional challenge to California Government Code
  6 Section 3550 (“Section 3550”), which prohibits a “public employer” (as defined by
  7 statute) from “deter[ring] or discourag[ing] public employees or applicants to be
  8 public employees from becoming or remaining members of an employee
  9 organization, or from authorizing representation by an employee organization, or
 10 from authorizing dues or fee deductions to an employee organization.” Cal. Gov.
 11 Code § 3550.
 12            2.       According to its legislative history, the ostensible purpose of
 13 Section 3550 is to “stop employers from engaging in unfair tactics in an attempt to
 14 convince or coerce their employees to withdraw from union membership,” and to
 15 “ensure that public employers shall remain neutral when their employees are
 16 deciding whether to join a union or to stay in the union.” But Section 3550 does not
 17 promote neutrality. It bars speech that “deters or discourages” union membership,
 18 not speech that promotes or encourages union membership. Nor does Section 3550
 19 protect employee free choice. Existing law already prohibits actions that may
 20 interfere with, restrain, or coerce employees in the exercise of representational
 21 rights, including the right to choose whether to be unionized or to join a union.
 22 Instead, Section 3550 one-sidedly skews public discussion in favor of public
 23 employee unions by effectively silencing officials who would voice their opinions
 24 about the disadvantages of public sector unionization.
 25            3.       Plaintiffs are elected members of various local California government
 26 bodies, including city councils, school boards, and community college and special
 27 purpose districts. After Section 3550’s enactment, elected officials, including
 28 Plaintiffs, now face the threat of unfair labor charges against their agencies

                                                     -2-
      SMRH:4849-6757-7524.10                                                              COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 3 of 18 Page ID #:3




  1 whenever they share their perspectives or convey factual information about
  2 unionization or a union’s policy agenda on a host of other important public matters.
  3 Under Section 3550’s sweeping ban, even objectively accurate information about
  4 public employee unionization might conceivably “deter or discourage” employees
  5 from becoming or remaining union members. Section 3550’s threat of liability,
  6 coupled with a complete lack of guidance as to compliance, is already chilling the
  7 ability of elected officials, including Plaintiffs, to speak freely about public
  8 employee unions and the implications of collective bargaining proposals coming
  9 before the city councils or boards on which they serve.
 10            4.       Plaintiffs are justifiably concerned that Section 3550’s explicit
 11 viewpoint discrimination, coupled with its vague and overbroad terms, leave them at
 12 the mercy of whatever hindsight inference may be drawn whenever they engage in a
 13 public discussion about unions or unionization. Section 3550 does not, as the
 14 sponsors of the law suggest, promote the ability of employees to make informed
 15 choices about unionization. It suppresses only one side of that debate, a point all but
 16 conceded by the author of Section 3550, who is quoted as saying that “‘[r]ight now,
 17 there is nothing to stop employers from engaging in tactics to discourage employees
 18 from becoming union members, or from convincing or coercing their employees to
 19 withdraw from union membership.’” Ex. A [April 24, 2017 Senate Committee on
 20 Public Employment and Retirement SB 285 at 4].
 21            5.       Elected officials have both the right and the obligation to enter the field
 22 of political controversy. The protection of political speech is intended not only to
 23 secure freedom of expression, but to safeguard the ability of the actions of local
 24 elected officials to reflect the will of their constituents. The First Amendment and
 25 California law protect the ability of these elected officials to freely discuss and
 26 advocate matters of public concern, whether through political or elected activities,
 27 so as to discharge their duties as elected representatives. Accordingly, Plaintiffs
 28 respectfully request a declaration that Section 3550 abridges the freedom of speech

                                                     -3-
      SMRH:4849-6757-7524.10                                                            COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 4 of 18 Page ID #:4




  1 of public employees and that, as applied to those elected to governing boards of
  2 public employees in this state, Section 3550 violates the First Amendment of the
  3 U.S. Constitution.
  4            6.       Because “[t]he loss of First Amendment freedoms, for even minimal
  5 periods of time, unquestionably constitutes irreparable injury,” Elrod v. Burns, 427
  6 U.S. 347, 373 (1976), Plaintiffs have suffered and shall continue to suffer
  7 Section 3550’s chilling restrictions on core political speech. They are therefore
  8 entitled to an immediate and permanent injunction barring the enforcement of
  9 Section 3550 as to Plaintiffs and all similarly-situated elected representatives of
 10 public employers.
 11                                 JURISDICTION AND VENUE
 12            7.       This action arises under the Constitution of the United States and 42
 13 U.S.C. § 1983. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331
 14 and 1343.
 15            8.       Venue in this district is proper under 28 U.S.C. § 1391(b) because
 16 Plaintiffs face injury within this district, a substantial part of the events giving rise to
 17 Plaintiffs’ claims have occurred or will occur in this District, and all Defendants
 18 reside in the State of California and perform their official duties in the State of
 19 California, including at PERB offices located in this judicial district.
 20            9.       This Court has the authority to enter a declaratory judgment and to
 21 provide preliminary and permanent injunctive relief under Rules 57 and 65 of the
 22 Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.
 23                                             PARTIES
 24 I.         Plaintiffs
 25            10.      Plaintiffs are elected members of representative bodies of California
 26 “public employers,” as that term is defined under Government Code Section 3552.
 27 As relevant here, Section 3552 defines a public employer as “any employer” subject
 28 to the Meyers-Milias-Brown Act (“MMBA”) of 1968, establishing collective

                                                    -4-
      SMRH:4849-6757-7524.10                                                          COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 5 of 18 Page ID #:5




  1 bargaining for California’s municipal, county, and local special district employers
  2 and employees (Cal. Gov. Code § 3500 et seq.), and the Educational Employment
  3 Relations Act (“EERA”) of 1976, establishing collective bargaining in California’s
  4 public schools (K-12) and community colleges (Cal. Gov. Code § 3540 et seq.).
  5            11.      Under Section 3552 and the MMBA, the definition of public employer
  6 includes “every government subdivision,” “every district,” “every public agency and
  7 public service corporation and every town, city and county and municipal
  8 corporation, whether incorporated or not and whether chartered or not.” (Cal. Gov.
  9 Code § 3501(c)). Under Section 3552 and the EERA, a “public school employer” or
 10 “employer” includes “the governing board of a school district, a school district, a
 11 county board of education, [and] a county superintendent of schools.” (Cal. Gov.
 12 Code § 3540.1(k)).
 13            12.      Jeffrey I. Barke, M.D. is on the Board of Directors of the Rossmoor
 14 Community Service District (“RCSD”). A community service district is a public
 15 employer under Government Code Section 3550 et seq. and the MMBA. See, e.g.,
 16 Stationary Eng’rs v. San Juan Suburban Water Dist., 90 Cal.App.3d 796 (1979).
 17 The RCSD Board voted to appoint Dr. Barke to fill a Board vacancy in May 2019.
 18 Prior to serving on the RCSD Board, Dr. Barke served as a board member of the Los
 19 Alamitos Unified School District from 2006-2018, which is also a public employer
 20 under Section 3550 et seq. and the EERA. He is a primary care physician in private
 21 practice and a Reserve Deputy for the Orange County Sheriff’s Department.
 22            13.      Ed Sachs is an elected member of the Mission Viejo City Council. The
 23 Mission Viejo City Council is a public employer under Government Code
 24 Section 3550 et seq. and the MMBA. Mr. Sachs has served on the City Council
 25 since November 2014. His term expires in November 2022.
 26            14.       Laura Ferguson is a member of the San Clemente City Council. The
 27 San Clemente City Council is a public employer under Government Code
 28 Section 3550 et seq. and the MMBA. Ms. Ferguson was elected to the City Council

                                                   -5-
      SMRH:4849-6757-7524.10                                                        COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 6 of 18 Page ID #:6




  1 in 2018. Her term in office expires in November 2022. The employees of the City
  2 of San Clemente are represented by the San Clemente City Employees’ Association
  3 (SCCEA). The City and the SCCEA currently operate under a Memorandum of
  4 Understanding (MOU) that is in force through June 30, 2020. See City of San
  5 Clemente, Memorandum of Understanding,
  6 https://www.ocea.org/assets/files/mous/san-clemente-city-employees-association-
  7 mou.pdf.
  8            15.      Jim Reardon was elected to the Board of Trustees of the Capistrano
  9 Unified School District (“CUSD”) in 2012. His current term ends in 2020. The
 10 CUSD is a public employer under Government Code Section 3550 et seq. and the
 11 EERA. As trustee for CUSD Area 2, Mr. Reardon serves portions of the city of San
 12 Juan Capistrano as well as unincorporated areas of Ladera Ranch, Las Flores, and
 13 Coto de Caza. The Capistrano Unified Education Association (“CUEA”) is the
 14 exclusive bargaining representative of CUSD teachers.
 15            16.      Leighton Anderson is an elected member of the Whittier Union High
 16 School District (“WUHSD”) Board of Trustees. The WUHSD Board of Trustees is
 17 a public employer under Government Code Section 3550 et seq. and the EERA.
 18 The Whittier Secondary Education Association, an employee organization affiliated
 19 with the California Teachers Association and the National Education Association, is
 20 the exclusive bargaining representative of WUHSD teachers. See WUHSD, Union
 21 Contract Info,
 22 https://www.wuhsd.org/apps/pages/index.jsp?uREC_ID=753248&type=d&pREC_I
 23 D=1160808. Mr. Leighton has served as a trustee since 1997. His current term
 24 ends in 2022. All three of Mr. Anderson’s children attended high school in the
 25 WUHSD, and his wife volunteers at one of WUHSD’s high schools.
 26            17.      Phillip Yarbrough is President of the Rancho Santiago Community
 27 College District (“Rancho Santiago”) Board of Trustees. A community college
 28 district is a public employer under Government Code Section 3550 et seq. and the

                                                   -6-
      SMRH:4849-6757-7524.10                                                        COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 7 of 18 Page ID #:7




  1 EERA. See, e.g., United Faculty of Contra Costa Community College District,
  2 PERB Decision No. 2652 (June 26, 2019). Mr. Yarbrough was first elected to the
  3 Rancho Santiago Board in 1996. He is currently serving his sixth term as an elected
  4 member of the Rancho Santiago Board. Mr. Yarbrough formerly taught at both of
  5 the district’s community colleges: Santa Ana College and Santiago Canyon College.
  6 He is also a board member of the County of Orange Redevelopment Oversight
  7 Agency, which is subject to the MMBA. Mr. Yarbrough is a member of the
  8 Association of Community College Trustees (“ACCT”) Public Policy Committee.
  9 ACCT is a nation-wide, non-profit educational organization of governing boards,
 10 representing elected and appointed trustees who govern over community, technical,
 11 and junior colleges in the United States.
 12            18.      Rodger Dohm is an elected member of the Ramona Unified School
 13 District (“RUSD”) Board of Education. He has served as a board member for
 14 twelve years. Under the EERA, a public employer includes school districts and the
 15 governing board of a school district. The Ramona Teachers’ Association (“RTA”)
 16 is the exclusive bargaining representative of teachers in the RUSD. The RTA and
 17 the Governing Board of the RUSD are parties to a collective bargaining agreement.
 18 https://www.ramonausd.net/human-resources-4e1a5dda/rta-and-csea-bargaining-
 19 agreements-818eefbe. [April 3, 2019 RUSD and RTA Agreement, 2017-2020].
 20 Pursuant to that agreement, the RUSD Board “shall upon request, place on the
 21 agenda of each regular Board meeting early in the agenda any non-negotiable items
 22 [i.e., matters not required by law to be negotiated such as compensation, hours of
 23 employment, and other terms and conditions of employment] brought to its
 24 consideration by the [RTA].” Id. at p. 6. Mr. Dohm has five children, all of whom
 25 attended or are attending school in the RUSD. He also teaches at a school in the
 26 Poway Unified School District (“PUSD”).
 27
 28

                                                 -7-
      SMRH:4849-6757-7524.10                                                   COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 8 of 18 Page ID #:8




  1 II.        Defendants
  2            19.      Defendants Eric Banks, Arthur A. Krantz, Lou Paulson, and Erich
  3 Shiners are members of the California Public Employment Relations Board
  4 (“PERB” or the “Board”). All PERB members are appointed by the Governor and
  5 are subject to confirmation by the California State Senate. Board members are
  6 appointed to five-year terms, with the term of one member expiring at the end of
  7 each calendar year. (There is currently one vacancy on the Board.) The Board has
  8 overall responsibility for administering the MMBA and the EERA, among other
  9 public employment labor-management statutes (the “Acts”). PERB is a quasi-
 10 judicial agency which oversees public sector collective bargaining in California. It
 11 administers the Acts to ensure consistent implementation and application, and
 12 adjudicates disputes between parties subject to the Acts.
 13            20.      According to its website (www.perb.ca.gov/the-board/the-board-and-
 14 its-duties/), PERB has the power to “conduct secret ballot elections to determine
 15 whether or not employees wish to have an employee organization exclusively
 16 represent them in their labor relations with their employer; prevent and remedy
 17 unfair labor practices and interpret and protect the rights and responsibilities of
 18 employers, employees and employee organizations under the Acts; bring an action
 19 in a court of competent jurisdiction to enforce PERB’s decisions and rulings; to take
 20 such other action as the Board deems necessary to effectuate the purposes of the
 21 Acts it administers.”
 22            21.      The board members of PERB are charged with enforcement of
 23 Section 3550 et seq. Cal. Gov. Code § 3551 (PERB “shall have jurisdiction over
 24 violations of this chapter.”).
 25            22.      Defendant J. Felix De La Torre is the General Counsel of PERB. The
 26 General Counsel is empowered as an agent of the Board to issue a complaint for
 27
 28

                                                  -8-
      SMRH:4849-6757-7524.10                                                      COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 9 of 18 Page ID #:9




  1 violations of Section 3550 under California Code of Regulations, Title 8, Section
  2 32640.1
  3                                  FACTUAL ALLEGATIONS
  4 I.         Senate Bill 285
  5            23.      Section 3550 was introduced as Senate Bill (“S.B.”) 285 by Senator
  6 Toni Atkins on February 9, 2017. According to the Legislative Counsel’s Digest,
  7 the initial version of S.B. 285 proposed nonsubstantive changes to the definitional
  8 provisions of Government Code Section 16645, which (inter alia) prohibits a public
  9 employer from using state funds to “assist, promote, or deter union organizing.”
 10 Ex. B [February 9, 2017 Legislative Counsel’s Digest SB 285 at 1 (emphasis
 11 added)]. An amended and substituted version of S.B. 285 was introduced on
 12 March 14, 2017 as a “gut and amend”, which bore no resemblance to the bill’s
 13 original text.
 14            24.      As amended, this version of S.B. 285 added a new Chapter to the
 15 Government Code which “would prohibit a public employer from deterring or
 16 discouraging [but not assisting or promoting] public employees from becoming or
 17 remaining members of an employee organization.” Ex. A at 3. Rather than limit its
 18 reach to public employers or contractors receiving state funds, the revised version of
 19 S.B. 285 would apply to every public employer under the jurisdiction of PERB,
 20 including counties, cities, districts, the state, schools, transit districts, the University
 21 of California, and the California State University, among others.
 22
 23
 24
               1
             Cal Code Regs., tit. 8, Section 32640(a) states that a “. . . Board agent shall
 25
    issue a complaint if the charge or the evidence is sufficient to establish a prima facie
 26 case.” See also Superior Court v. Public Employment Relations Bd., 30 Cal. App. 5th
 27 158, 191 (2018) (“Typically, a union files a ‘charge’ with PERB alleging an employer
    committed an unfair practice and if the allegations are adequate, a complaint is issued
 28 by PERB’s office of general counsel.”).

                                                   -9-
      SMRH:4849-6757-7524.10                                                         COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 10 of 18 Page ID #:10




   1            25.      Although the Senate and Assembly committee analyses of S.B. 285
   2 describe the bill as “requir[ing] public employers to remain neutral in employee
   3 efforts to organize for or become members of an employee organization in their
   4 workplace,” [See Ex. A at 1], S.B. 285 prohibits public employers from “deterring
   5 or discouraging public employees from becoming or remaining members of an
   6 employee organization.” It does not similarly enjoin public employers from
   7 “assisting,” “promoting,” or “encouraging” unions or unionization in the workplace.
   8 According to the bill’s author, this one-way version of neutrality was needed, as
   9 “‘[r]ight now, there is nothing to stop employers from engaging in tactics to
  10 discourage employees from becoming union members, or from convincing or
  11 coercing their employees to withdraw from union membership.’” Id. at 4. In fact,
  12 existing law already provided public employees and applicants with numerous
  13 safeguards against employer coercion in the exercise of rights guaranteed under law,
  14 Cal. Gov. Code § 3543.5(b), including “the right to form, join, and participate in the
  15 activities of employee organizations of their own choosing,” Cal. Gov. Code
  16 § 3502, as well as prohibiting employer interference, intimidation, or discrimination
  17 because of employee exercise of their rights as an employer. Cal. Gov. Code
  18 § 3543.5(a).
  19            26.        At the same time, Senator Atkins claimed that “S.B. 285 is consistent
  20 with existing policy and seeks to build off current law.” Ex. C [June 21, 2017
  21 Assembly Committee on Public Employees, Retirement, and Social Security SB 285
  22 at 3.] In fact, longstanding statutory and decisional law protects the right of public
  23 employers to communicate freely with employees on employment matters, including
  24 the benefits or disadvantages of unionization, so long as the communication is free
  25 of the threat of reprisal or promise of a benefit. These “employer free speech”
  26 protections not only safeguard the employer’s right to express its views on
  27 employment matters over which it has legitimate concerns. They are necessary in
  28 order to facilitate full and knowledgeable debate and enable the exercise of a free

                                                     -10-
       SMRH:4849-6757-7524.10                                                         COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 11 of 18 Page ID #:11




   1 and informed employee choice. S.B. 285 would undermine existing free speech
   2 protections and potentially expose an employer to an unfair labor charge by merely
   3 telling employees that they have a right to resign from union membership or to no
   4 longer pay agency fees.
   5            27.      The pretextual nature of the stated purposes of S.B. 285 is underscored
   6 by the timing of S.B. 285’s enactment. S.B. 285 was one of a series of bills passed
   7 days after the U.S. Supreme Court granted certiorari in Janus v. AFSCME, 138 S.
   8 Ct. 2448 (2018) which challenged the constitutionality of public employee agency
   9 fees. In addition to S.B. 285, California enacted A.B. 83 (enrolled as Cal. Gov.
  10 Code § 3524.51 et seq.) (permitting unionization of the California Judicial Council
  11 staff), S.B. 201 (enrolled as Cal. Gov. Code § 3562) (permitting students who have
  12 jobs at state institutions of higher education to unionize), S.B. 550 (enrolled as Cal.
  13 Gov. Code § 3543.8) (imposing fee and cost shifting on employers whenever the
  14 employer fails to obtain a judgment more favorable than the offer to settle the
  15 dispute proposed by the union), and AB 119 (enrolled as Cal. Gov. Code § 3555 et
  16 seq.) (requiring employers to provide certified unions with mandatory access to new
  17 employee orientations and requiring employers to provide the exclusive labor
  18 representative with the name, job title, department, work location, work, home, and
  19 personal cellular telephone numbers, personal email addresses on file with the
  20 employer, and home address of new employees within 30 days of hire). Each of
  21 these statutes impose significant new collective bargaining obligations on public
  22 employers and unprecedented limitations on their ability to communicate directly
  23 with their employees.
  24 II.        Senate Bill 866
  25            28.      S.B. 285’s speech prohibitions were extended the following year via
  26 S.B. 866, an urgency measure (meaning it would become effective immediately)
  27 enacted on June 27, 2018 – the same day the U.S. Supreme Court held in Janus that
  28 compulsory agency fees violate the First Amendment. As amended by S.B. 866,

                                                    -11-
       SMRH:4849-6757-7524.10                                                         COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 12 of 18 Page ID #:12




   1 Section 3550 now reads: “A public employer shall not deter or discourage public
   2 employees or applicants to be public employees from becoming or remaining
   3 members of an employee organization, or from authorizing representation by an
   4 employee organization, or from authorizing dues or fee deductions to an employee
   5 organization. This is declaratory of existing law.” Ex. D [Cal. Gov. Code § 3550
   6 (emphasis added)].
   7            29.      In addition to expanding the scope of Section 3550, S.B. 866 added
   8 Section 3553, which prohibits a public employer from sending out a “mass
   9 communication” to its employees or applicants concerning the right to “join or
  10 support an employee organization, or to refrain from joining or supporting an
  11 employee organization,” unless the employer first meets and confers with the union
  12 about the content of the mass communication. Absent agreement, the employer may
  13 not deliver its mass communication unless it simultaneously sends an opposing
  14 communication provided by the union.
  15 III.       The Chilling Effects Of Section 3550 On Elected Representatives Of
  16            Public Employers
  17            30.      Whether viewed alone or as part of a larger set of legislative actions,
  18 the effect of Section 3550 is to chill the ability of elected representatives to
  19 communicate facts and opinions about unions and unionization out of fear that their
  20 statements may later be deemed to “discourage” or “deter” unionization. Under
  21 statutory and decisional law, a “public employer” encompasses not only (for
  22 example) a school district, but “the governing board of a school district,” “a county
  23 board of education, [and] a county superintendent of schools.” (Cal. Gov. Code
  24 § 3540.1(k)). Likewise, public agencies subject to the MMBA may be held liable
  25 for the conduct of its governing body in official public proceedings, including
  26 statements by individual elected officials who sit on their governing boards. See,
  27 e.g., SEIU Local 721 v. County of Riverside, PERB Decision No. 2119-M (June 24,
  28 2010).

                                                     -12-
       SMRH:4849-6757-7524.10                                                           COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 13 of 18 Page ID #:13




   1            31.      Because there are no defined parameters as to conduct that could “deter
   2 or discourage” unionization or union membership, elected officials, including
   3 Plaintiffs, will choose to avoid any discussion even as to purely factual matters,
   4 including the impact of Janus on their own employees. Based on that Supreme
   5 Court decision, public employers must cease involuntary deductions from paychecks
   6 of employees who are not union members. Yet, according to the California School
   7 Board Association (“CSBA”), “while informing employees of such change in
   8 dues/fees deductions would be consistent with the Court’s order, it may be
   9 inconsistent with the intent of the amended State law — Government Code 3550.”
  10 See Ex. E [California School Board Association, “A Post Janus World: Analyzing
  11 the Aftermath of Janus v. AFSCME”].
  12            32.      The CSBA cautioned elected school board officials, including Plaintiff
  13 Leighton Anderson:
  14                     Given the above, it is critically important that board
                         members, as representatives of the District, are aware of
  15                     these limitations on communications regarding union
                         participation and tailor any comments or responses to
  16                     questions accordingly. If an employee asks you questions
                         about the Janus case, the recent legislation, or whether to
  17                     join or stay in the union, we strongly recommend that you
                         refer them to your district or county office of education
  18                     staff to answers to those questions. We also recommend
                         that you be mindful of any comments that you may make
  19                     that could be construed as deterring or discouraging union
                         participation as we expect this limitation will be broadly
  20                     construed.
  21 Ex. F [June 29, 2018 New Legal Guidance: Board Communications in a Post Janus
  22 World.]. According to Dr. Barke, the legal representative of the Los Alamitos
  23 Unified School District recommended that the Board not discuss Janus with any
  24 employees. Similarly, a League of California research paper directed individuals
  25 relying on that paper, like Plaintiff Ed Sachs, to a law firm’s legal questions and
  26 answers blog regarding Section 3550. That firm advised employers, when
  27 responding to employee requests to discontinue membership dues deductions, to
  28 limit any response “to referring the employee back to the employee organization.”

                                                    -13-
       SMRH:4849-6757-7524.10                                                          COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 14 of 18 Page ID #:14




   1 See Ex. G [August 2, 2018 League of California Cities Resource Paper: Next Steps
   2 for Cities after Janus v. AFSCME and S.B. 866]; see also Ex. H [June 27, 2018
   3 Top 10 Questions about Senate Bill 866 – New State Legislation Impacting How
   4 Public Employers Communicate with Employees and Manage Employee
   5 Organization/Union Membership Dues at 3]. Further, the firm stated: “Does
   6 Senate Bill 866 prohibit my agency from informing employees about the cost of
   7 being a union/employee organization member?” The answer given: “Yes. This
   8 could be seen as deterring or discouraging an employee from becoming an
   9 employee organization member or authorizing dues or fee deductions to an
  10 employee organization.” Id. at 5 (emphasis added).
  11            33.      Plaintiff Laura Ferguson, a member of the San Clemente City Council,
  12 was threatened with an unfair labor charge by the San Clemente City Employees
  13 Association after she asked the City Manager whether that union used city resources
  14 to promote their preferred candidate. All of the Plaintiffs have at times limited
  15 discussion of issues in public (including during meetings of their boards) that might
  16 call attention to controversial union positions, opting instead to avoid any discussion
  17 of subjects related to unions.
  18            34.      Plaintiffs are legitimately concerned as to the punitive ramifications of
  19 a hindsight review of statements made as part of discharging their official duties.
  20 Under PERB’s broad remedial mandate, the Board may issue cease and desist
  21 orders, obtain injunctions, and ultimately seek contempt sanctions from a court in
  22 the event it believes that statements by public officials continue to violate
  23 Section 3550. Cal. Gov. Code § 3541.3(i) (authorizing PERB to “take any action in
  24 respect of [unfair practice] charges . . . as the board deems necessary to effectuate
  25 the policies of this chapter). Section 3550’s complete lack of guidance as to the
  26 scope of its prohibited conduct, combined with the in terrorem threat of being
  27 enmeshed in unfair labor proceedings for statements made at a school board meeting
  28

                                                     -14-
       SMRH:4849-6757-7524.10                                                           COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 15 of 18 Page ID #:15




   1 or in communications with teachers, parents, or the public, is already causing them
   2 to refrain from commenting on topics that might trigger Section 3550’s speech
   3 prohibitions.
   4            35.      There now exists an actual, present, and justiciable controversy
   5 between Plaintiffs and Defendants concerning their rights and duties with respect to
   6 Defendants’ enforcement powers under Section 3550. Section 3550 is
   7 unconstitutional as applied to elected officials like Plaintiffs because it constitutes a
   8 blatant form of viewpoint discrimination. Section 3550 is also unconstitutional as
   9 applied to Plaintiffs, based on (among other reasons) its vague and overbroad
  10 prohibition of core political speech protected by the First Amendment. Given
  11 Plaintiffs’ duties as elected officials, as well as the recurring nature of issues
  12 pertaining to union, unionization, collective bargaining, and labor-management
  13 issues, it is certain that the ongoing restrictions imposed by Section 3550 will recur
  14 and continue to chill the ability of Plaintiffs to speak without fear of liability by
  15 hindsight judgment. Without a declaration of their rights, Plaintiffs will continue to
  16 avoid discussion of any controversial issue that may touch on unions or unionization
  17 for fear of exposing themselves and their public agency to liability.
  18            36.      Conversely, Plaintiffs have faced and will continue to face a credible
  19 threat of legal proceedings brought by PERB based on alleged violations of
  20 Section 3550 whenever they respond to questions or express opinions on subjects
  21 where the answer may later be deemed to “deter or discourage” unionization.
  22            37.      If Plaintiffs do not obtain the requested relief, Plaintiffs will suffer
  23 imminent, immediate, and ongoing injury based on the chilling effects of
  24 Section 3550 on their First Amendment rights. In such an event, they will be
  25 deprived on their constitutional rights under the First Amendment to the United
  26 States Constitution and shall suffer irreparable harm. There is no adequate remedy
  27 at law.
  28

                                                      -15-
       SMRH:4849-6757-7524.10                                                              COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 16 of 18 Page ID #:16




   1            38.      Both the public interest and equity favor granting an injunction to allow
   2 Plaintiffs to exercise their constitutional right to disseminate and receive
   3 information. Injunctive relief is therefore necessary and appropriate. Accordingly,
   4 this controversy is ripe for judicial decision, and declaratory relief is necessary and
   5 appropriate pursuant to 28 U.S.C. §§ 2201(a) and 2202, so that the parties may
   6 know the legal obligations that govern their present and future conduct.
   7                                      CLAIM FOR RELIEF
   8            Violation of the First Amendment to the United States Constitution
   9                                         (42 U.S.C. § 1983)
  10            39.      Plaintiffs hereby re-allege and incorporate by reference the allegations
  11 contained in the above paragraphs as though fully set forth herein.
  12            40.      Section 3550 fails to give a person of ordinary intelligence a reasonable
  13 opportunity to know what is prohibited while abutting on sensitive areas of basic
  14 First Amendment freedoms. Section 3550 gives no indication as to what it means to
  15 “deter or discourage” union membership, leading Plaintiffs to avoid any discussion
  16 concerning unionization, including by way of providing even factual information
  17 responsive to constituent inquiries. Accordingly, Section 3550 is unconstitutionally
  18 vague, overinclusive, and overbroad, and violates the First Amendment of the U.S.
  19 Constitution as applied to the state through the Fourteenth Amendment.
  20            41.      Section 3550 abridges the freedom of speech by discriminating based
  21 on the content of the speech and the viewpoint expressed. The state may not
  22 regulate speech based on its substantive content or the message it conveys.
  23 Accordingly, content-based laws such as Section 3550 are presumptively
  24 unconstitutional and may be justified only if the restrictions are narrowly tailored to
  25 serve compelling state interests.
  26            42.      By restricting speech only if it “deters or discourages” union
  27 membership (as opposed to promoting or encouraging membership), Section 3550
  28 constitutes impermissible viewpoint discrimination. The mere assertion of a

                                                     -16-
       SMRH:4849-6757-7524.10                                                             COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 17 of 18 Page ID #:17




   1 content-neutral purpose cannot cure the constitutional defects of a law, which on its
   2 face, discriminates based on content. Further, the “deter or discourage” provision
   3 reaches far beyond the stated purpose and is not tailored to serve a compelling state
   4 interest. Accordingly, Section 3550 violates the First Amendment of the U.S.
   5 Constitution as applied to the state through the Fourteenth Amendment.
   6            43.      Defendants, acting under color of state law, have enforced and will
   7 continue to enforce the challenged law against Plaintiffs and others in violation of
   8 their First Amendment rights.
   9            44.      As a direct and proximate result of Defendants’ unlawful conduct,
  10 Plaintiffs have and will suffer irreparable harm, which will continue absent
  11 injunctive relief.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26 ///
  27 ///
  28 ///

                                                    -17-
       SMRH:4849-6757-7524.10                                                         COMPLAINT
Case 8:20-cv-00358-JLS-ADS Document 1 Filed 02/21/20 Page 18 of 18 Page ID #:18




   1                                     PRAYER FOR RELIEF
   2            WHEREFORE, Plaintiffs respectfully pray that this Court:
   3            1.       Declare Section 3550 unconstitutional because it is vague, overbroad,
   4                     and discriminates based on content and viewpoint in violation of the
   5                     First and Fourteenth Amendments.
   6            2.       Enter preliminary and permanent injunctive relief prohibiting
   7                     Defendants from enforcing California Government Code Section 3550.
   8            3.       Award such additional and further relief as the Court finds just and
   9                     proper, including attorneys’ fees and costs.
  10
  11 Dated: February 21, 2020
  12                                     Respectfully submitted,
  13
                                         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  14
  15
                                         By:                   /s/ David A. Schwarz
  16
                                                              DAVID A. SCHWARZ
  17
  18                                                 LAW OFFICE OF MARK W. BUCHER
                                                           Mark William Bucher
  19
  20                                                 CENTER FOR INDIVIDUAL RIGHTS
                                                            Michael E. Rosman
  21
  22                                                          Attorneys for Plaintiffs
  23
  24
  25
  26
  27
  28

                                                     -18-
       SMRH:4849-6757-7524.10                                                            COMPLAINT
